Motion for leave to proceed in forma pauperis granted. Petition for writ of certiorari to the United States Court of Appeals for the First Circuit granted limited to Question No. 5 presented by the petition which reads as follows:
“Whether production of a statement which was read and signed by a government witness is excused after a complete foundation for it is made under 18 U. S. C. 3500 on the ground that the only document in the possession of the prosecutor is a summary by an F. B. I. Agent and not the statement signed by the witness without any showing as to what became of the original statement.”
The case is transferred to the appellate docket.